DUNN, J.
Appellant was convicted -of the crime of unlawfully possessing intoxicating liquor for sale for beverage purposes. He moved for a new trial, which the court denied, and he has appealed from the judgment and also from the order denying a new trial.
All of the errors assigned by appellant are grouped and discussed under the general proposition that the evidence is insufficient to support the verdict, but a careful reading of' the record shows this contention to be without merit. While there is a conflict, there is sufficient competent evidence to sustain the verdict. This brings the ease within the rule that “where there is a substantial conflict in the evidence, and there is sufficient competent evidence to sustain the verdict, such verdict will not be disturbed.” (State v. White, 33 Ida. 697, 197 Pac. 824; State v. Colvard, 33 Ida. 702, 197 Pac. 826; State v. Mox Mox, 28 Ida. 176, 152 Pac. 802; State v. Downing, 23 Ida. 540, 130 Pac. 461; State v. Silva, 21 Ida. 247, 120 Pac. 835.)
The judgment is affirmed.
Rice, O. J., and Budge, McCarthy and Lee, JJ., concur.